Title: From Alexander Hamilton to Otho H. Williams, 6 October 1791
From: Hamilton, Alexander
To: Williams, Otho H.



T D October 6th 1791
Sir,

In pursuance of the intimation in a former letter I am to request that you will pay to Messrs Elliot & Williams as an advance upon the Contract lately entered into with them, out of the amount of the duties accruing in your district, ten thousand Dollars.
It is my intention to make them a further advance, on the first day of January next of an equal sum.
With great consideration   I am Sir   Your obedt Servt
A H Otho H Williams EsqrCollector &ca.
